Exhibit 10.1 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (“ Agreement ”) is made and entered as of July 19, 2016 (the “ Effective Date ”) by and between Nancy Agger-Nielsen (“ Consultant ”), on the one hand, and Talon International, Inc., a Delaware corporation (“ Company ”), on the other hand. RECITALS WHEREAS, Company wishes to engage Consultant for Services and Consultant agrees to provide those Services described herein and for the compensation and otherwise in accordance with the terms and conditions contained in this Agreement, AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the mutual promises hereinafter set forth, the parties agree as follows: 1. Services . During the term of this Agreement, Consultant agrees to assist in the transition of her responsibilities as Chief Financial Officer of the Company to her successor, if and when identified by the Company (the “ Services ”). Consultant shall not be obligated to provide more than 10 hours of Service to the Company during any calendar week. 2. Relationship of the Parties . Consultant is an independent contractor and is not an employee, agent or partner of Company. Consultant is not eligible to participate in or receive any benefit from any benefit plan or program available to employees of Company, such as health, disability, or life insurance, vacation or holiday pay, sick leave, profit sharing or pension plans. Consultant does not have the authority to act on behalf of Company or to bind Company in any respect whatsoever, or to incur any debts or liabilities in the name of or on behalf of Company. Persons performing the Services hereunder are not agents or employees of Company and Consultant has and hereby retains the right to exercise full control of and supervision over all employees assisting in the performance of the Services. 3. Compensation . As sole compensation for the Services to be provided by Consultant to the Company: the Company shall pay Consultant an aggregate of $75,000.00, which amount shall be paid in bi-weekly installments of $8,333.33 at the same time the Company pays its employees; and if Consultant is eligible for, and elects continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“
